DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:
In the claims filed on 07/08/2022:
In claim 1 at line 21, please delete the word(s) “without”, and insert the word(s) --has no-- before the word(s) “impurities”.
In claim 19 at line 16, please delete the word(s) “without”, and insert the word(s) --has no-- before the word(s) “impurities”.


Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 19.

Regarding claim 1, ZHANG (US 20180006255 A1) teaches the state of the art of a nano-scale transistor comprising a first electrode, a second electrode, a semiconductor structure with a first surface and a second surface, a back electrode, an upper electrode, a first carbon nanotube, a second carbon nanotube.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“each of the first carbon nanotube and the second carbon nanotube is an inner shell carbon nanotube, and the inner shell carbon nanotube is an innermost wall of a double-walled carbon nanotube or a multi-walled carbon nanotube, and a surface of the inner shell carbon nanotube has no impurities”, as claimed.
Regarding claim 19, ZHANG (US 20180006255 A1) teaches the state of the art of a nano-scale transistor comprising a semiconductor structure with a first surface and a second surface, a back electrode, an upper electrode, a first carbon nanotube, a second carbon nanotube.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“each of the first carbon nanotube and the second carbon nanotube is an inner shell carbon nanotube, and the inner shell carbon nanotube is an innermost wall of a double-walled carbon nanotube or a multi-walled carbon nanotube, and a surface of the inner shell carbon nanotube has no impurities”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726